Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 10877083 (hereinafter '083). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims fall within the scope of the claimed invention of '083.
	Claim 1 (083: claim 1).
	Claim 2 (claim 2).

	Claim 4 (claim 4).
	Claim 5 (Claim 5).
	Claim 6 (Claim 6).
	Claim 7 (Claim 7).
	Claim 8 (Claim 8).
	Claim 9 (Claim 9).
	Claim 10 (Claim 10). 
	Claim 11 (Claim 11).
	Claim 12 (Claim 12).
	Claim 13 (Claim 13).
	Claim 14 (Claim 14).
	Claim 15 (Claim 15).
	Claim 16 (Claim 16).
	Claim 17 (Claim 17).
	Claim 18 (Claim 18).
	Claim 19 (Claim 19). 
	Claim 20 (Claim 20). 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Gutierrez (USPAP. 20080088464) discloses an architecture to supply electrical operating power in fluid flow measurement applications, apparatus and associated systems, computer program products, and methods include a receiver tunable to various radio frequencies to capture radio frequency (RF) energy that may be used to supply regulated voltage to electronic fluid flow measurement data processing circuitry. In an example implementation, the power module searches for at least one RF signal that contains substantial energy. The received energy may be converted to a rectified waveform. The converted energy may be, for example, used to supply operating power to circuits in the fluid flow measurement circuitry, and/or it may be stored, such as in a capacitor or in a battery. Preferred embodiments may store signal strength information for one or more frequencies in at least one range of frequencies, and may tune the receiver to a frequency selected from the stored frequency information (Abstract; Pars. 37-48). 
	Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein a response following a determination that one or more of the electrical meters are responsive includes the electrical grid fault detection system receiving at least one signal or voltage reading from the electrical grid" in combination with other limitations in the claims as defined by Applicants. 

	Regarding claim 19, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein one or more of the electrical meters are responsive to a determination that the power delivery is functioning abnormally, wherein the determination includes: the electrical grid fault detection system receiving at least one signal or voltage reading from the electrical grid" in combination with other limitations in the claims as defined by Applicants. 
	Regarding claim 20, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein one or more of the electrical meters are responsive to a determination that the power delivery is functioning abnormally, wherein the determination includes: the electrical grid fault detection system receiving a sensed or received voltage level or range of voltage level" in combination with other limitations in the claims as defined by Applicants. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        December 1, 2021